 1
 2
                                                                 JS-6
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT

 9
          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION

10   BAKARI GARVEY, an Individual,               8:18−cv−1915 JVS (JDEx)
11
12
                                                 ORDER VACATING DEADLINES
                       Plaintiff,                IN LIGHT OF SETTLEMENT
13       v.
14
15   CNS NETWORK, INC., a California
     Corporation, COLLABORATIVE
16
     NEUROSCIENCE NETWORK, LLC, a
17   California Limited Liability Company,
18   JACK STEPHENS, an Individual,

19                      Defendants.
20
21
22
23
24
25
26
27
28


                                             1
 1                                          ORDER
 2
 3         The Court has considered the Joint Stipulation to Vacate Deadlines in Light
 4   of Settlement filed by Plaintiff Bakari Garvey and Defendants CNS Network, Inc.,
 5   Collaborative Neuroscience Network, LLC and Jack Stevens.
 6
 7         For good cause shown, IT IS HEREBY ORDERED that the dates and
 8
     deadlines set forth in the October 7, 2019 Order Granting the Parties’ Joint
 9
     Stipulation to Continue Trial and Related Dates (Docket No. 35) are hereby vacated
10
     in light of the Parties’ settlement.
11
12
           IT IS ORDERED that this action be and is hereby dismissed in its entirety
13
     without prejudice to the right, upon good cause being shown within 60 days, to
14
     reopen the action if settlement is not consummated.
15
16
17
     DATED: January 30, 2020
18
                                            Hon. James V. Selna
19                                          Judge of the United States District Court
20
21
22
23
24
25
26
27
28


                                                2
